Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are pending and examined below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 2013/0338763 A1).
Regarding Claim 14, Rowe teaches a plug (e.g. Fig. 5, element 34; Fig. 6A-B; ¶ [0071]-[0072]), comprising: a central spine (e.g. Fig. 6A-B, element 54; ¶ [0082]); a framework extending over the central spine (e.g. Fig. 6A-B, element 54; framework extends over central spine, element 54, in radial direction); and an impermeable cover disposed around the framework (e.g. Fig. 6A-B, element 52; ¶ [0081]-[0083], [0105]); wherein the plug is configured to move from a first configuration to a second configuration (e.g. ¶ [0086], [0095]-[0096]); and wherein the framework, when in the second configuration, includes a varying outer diameter proximal portion (e.g. The portion labeled B in Annotated Fig. 6B below) and a constant outer diameter distal portion (e.g. The portion labeled A in Annotated Fig. 6B below).
Regarding Claim 15, Rowe teaches an implantable heart device wherein framework comprises: at least one strut extending over the central spine (e.g. Labeled A in Annotated Figure 6B below); and a tine extending inward from a distal end of each of the at least one struts (e.g. Labeled B in Annotated Figure 6B below); wherein a distal end of each tine is configured to be attached to the central spine (e.g. Labeled C in Annotated Figure 6B below). 

    PNG
    media_image1.png
    694
    465
    media_image1.png
    Greyscale

wherein the constant outer diameter distal portion of the plug (e.g. The portion labeled A in Annotated Fig. 6B above]), when in the second configuration (e.g. ¶ [0086], [0095]-[0096]), is configured to contact one or more leaflets of the tricuspid valve when in the systole phase of the cardiac cycle (e.g. [0071]).
Regarding Claim 18, Rowe teaches an implantable heart device wherein the plug is configured, when in the first configuration, to be slidably received within a lumen of a steerable delivery catheter (e.g. ¶ [0008], [0096]).
Regarding Claim 20, Rowe teaches an implantable heart system wherein the anchor (Fig. 2A-C, element 24; ¶ [0068]) and the plug are configured to move from the first configuration to a second configuration when removed from constraint within the lumen of the steerable delivery catheter (e.g. [0008], [0086], [0095]-[0096]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen et al. (US 20070255399 A1), Solem (EP 2114304 B1) and Alexander (US 4978304).
Regarding Claim 1, Eliasen teaches an implantable heart device comprising an elongate tether (e.g. Fig. 2-3, element 14; [0042]-[0044]) comprising a flexible middle portion (e.g. [0061-[0063]) an anchor disposed along a distal end of the tether (e.g. Fig. 1-2, element 16; [0035], [0040]-[0042]); and a plug (e.g. Fig. 1-2, element 12; [0036]-[0037]) slidably disposed along a proximal segment of the flexible middle portion (e.g. [0038]-[0039]).
Eliasen does not teach an elongate tether wherein the middle section is heat-set, however a Solem teaches the use of heat-set material in heart implants (e.g. ¶ [0026]). Using a heat-set material for the middle portion of the tether is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143. To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and

In the present case:
(1) Eliasen  teaches a tether with a middle section to be anchored in the chambers of the heart as discussed supra. Solem teaches the use of heat-set materials in implantable medical devices for the heart as discussed supra.
(2) Heat-set materials and their function in implantable medical devices is well known in the art (Applicant’s Specification, ¶ [0019]; Solem, ¶ [0026]). 
(3) The results of the combination were predictable because heat-set materials are commonly used to allow implants to achieve a desired shape after implantation into the body (Applicant’s Specification, ¶ [0019]; Solem, ¶ [0026]).
(4) There are no other relevant findings.
Eliasen does not disclose the following features, however, Alexander teaches an elongate member having substantially rigid proximal and distal portions (e.g. Fig. 1, element 44; Column 2, Lines 27-66). Having the elongate member of Eliasen have rigid proximal and distal portions is obvious under the rationale of simple substitution of one known element for another to obtain predictable results (substitution of the flexible ends for rigid ends). MPEP 2143.
Regarding Claim 3, Eliasen does not disclose the following features, however, Alexander teaches an implantable heart device wherein the substantially rigid proximal and distal portions are not slotted (e.g. Fig. 1, element 44; Column 2, Lines 27-66d). Having the elongate member of Eliasen have rigid proximal and distal portions is obvious under the rationale of simple substitution of one known element for another to obtain predictable results (substitution of the rigid ends). MPEP 2143.
wherein the plug, when in a deployed configuration, includes a varying outer diameter proximal portion (e.g. Fig. 9, element 12; [0036]) and a constant outer diameter distal portion (e.g. Fig. 9, element 18; [0036]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen et al. (US 20070255399 A1), Solem (EP 2114304 B1) and Alexander (US 4978304) as applied to claims 1, 3, and 9, above, and further in view of Watson (US 8500733 B2).
Regarding Claim 2, Eliasen does not disclose the following features, however, Watson teaches an implantable heart device wherein the flexible middle portion is slotted (e.g. ¶ [0033]).
Watson and Eliasen are concerned with the same field of endeavor as the present claims, namely tube-like structures implantable in the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliasen such that the tether has slots in the middle portion as taught by Watson to allow for deflection of the tether body (Watson, e.g. Column 8, Lines 16-23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen et al. (US 20070255399 A1), Solem (EP 2114304 B1) and Alexander (US 4978304) as applied to claims 1, 3, and 9, above, and further in view of D’ambra (US 20180289480 A1).
Regarding Claim 8, Eliasen teaches an implantable heart device wherein the proximal segment of the flexible middle portion (e.g. Fig. 2-3, elements 28, 30; [0038]-[0039]) 
Eliasen does not disclose the following features, however, D’ambra teaches tether defined by an O-ring (e.g. [0175]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tether of Eliasen to have o-rings for stoppers because the modification would merely involve choosing a stopper from a finite number of solutions. Courts have .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen et al. (US 20070255399 A1), Solem (EP 2114304 B1) and Alexander (US 4978304) as applied to claims 1, 3, 8-9, above, and further in view of and Rowe (US 20130338763 A1).
Regarding Claim 12, Eliasen does not disclose the following features, however, Rowe teaches an implantable heart device wherein the anchor includes one or more retention members configured to move from a first configuration to a second configuration (e.g. Fig. 2A-C, element 24; ¶ [0068]). Using an anchor with more than one retention member that is configured to move from a first configuration to a second configuration on the device of Eliasen described above is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143.
In the present case:
(1) Eliasen teaches a tether with an anchor to be attached to a person’s ventricle discussed supra. Rowe teaches an anchor that includes one or more retention members configured to move from a first configuration to a second configuration as discussed supra.
(2) Anchors that can be deployed from a first configuration to a second configuration are well known in the art (Rowe, Fig. 2A-C, element 24; ¶ [0068]; See also, US 20070270943 A1, ¶ [0053]).
(3) The results of the combination were predictable because the pronged anchor is being used for the same purpose, i.e. to attach a tether to the ventricle of the heart.
(4) There are no other relevant findings.
wherein the one or more retention members extend beyond the distal end of the tether in the first configuration (e.g. Fig. 2A, element 24), and at least a portion of the one or more retentions members extends over a segment of the rigid distal portion in the second configuration (e.g. Fig. 2C, element 24; As the claim is currently constructed and reasonably interpreted, the retention members, in the second configuration, extend over the segment of the rigid distal portion in a direction that is perpendicular to the axis that runs through the distal portion of the tether). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliasen such that the anchor uses outward curling barbs, which extend past the rigid portion of the tether, as taught by Rowe to avoid issues of unscrewing that occur in conical anchors (e.g. Rowe, ¶ [0118]).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 20130338763 A1) and Alexander (US 4978304).
Regarding Claim 19, Rowe  teaches an implantable heart system comprising: a medical device slidably disposed within a lumen of a steerable delivery catheter (e.g. ¶ [0008], [0096]), the medical device comprising: an elongate tether comprising a flexible middle portion (e.g. ¶ [0061]-[0062]) an anchor disposed in a first configuration along a distal end of the tether (e.g. Fig. 2A-C, element 24; ¶ [0068])), and a plug disposed in a first configuration along a proximal segment of the flexible middle portion (e.g. Fig. 3A-B, element 34; Fig. 6A-B; ¶ [0071]-[0072]); and a push rod slidably disposed within the lumen of the steerable delivery catheter and proximal to the medical device (e.g. [0133]; the delivery catheter are comprised of multiple lumens that slide relative to one another such that the inner catheter can push relative to the outer catheter and acts as a push rod).
substantially rigid proximal and distal portions (e.g. Fig. 1, element 44; Column 2, Lines 27-66). Having the elongate member of Eliasen have rigid proximal and distal portions is obvious under the rationale of simple substitution of one known element for another to obtain predictable results (substitution of the flexible ends for rigid ends). MPEP 2143.

Allowable Subject Matter
Claims 4-7, 10-11, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 4-7 and 10-11, the closest prior art did not contain a tether with rigid ends that is suitable to be implanted into the body. 
Regarding Claim 16, the closest prior art did not contain with a plug wherein the tines are formed as a plurality of cuts formed within in a first portion of the tube and folded back over a second portion of the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774